Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-2007

Awala v. NJ Dept Corr
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4899




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Awala v. NJ Dept Corr" (2007). 2007 Decisions. Paper 1720.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1720


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             CLD-90
                                                  NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT

                         No. 05-4899
                        _____________

  GBEKE MICHAEL AWALA, and the people of Salem County
   Correctional Facility Prisoners; JAMES MOPHERSON, JR.;
 HARRY GREGORY; DANIEL WRIGHT; DALE GOLDBERG;
    ROBERT LAUTE; JAY CSEH; DUANE CARPENTER;
BRIAN DAVIS; THOMAS LOVETT; MICHAEL J. GALLAGHER

                               v.

STATE OF NEW JERSEY DEPARTMENT OF CORRECTIONS;
 SALEM COUNTY CORRECTIONAL FACILITY; WARDEN;
         HEFNER, Undersheriff, Salem County Jail

                    Gbeka Michael Awala,
                              Appellant
                 ________________________

        On Appeal From the United States District Court
                 For the District of New Jersey
                  (D.C. Civil No. 05-cv-02362)
          District Judge: Honorable Freda L. Wolfson
                 _________________________

Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                       December 29, 2006

   Before: RENDELL, SMITH and COWEN, Circuit Judges.

                    (Filed: January 31, 2007)

                       _______________

                  OPINION OF THE COURT
                      _______________
PER CURIAM

       Gbeke Michael Awala appeals the dismissal of his complaint under 28 U.S.C. §§

1915(e)(2)(B) & 1915A(b). For the reasons stated herein, we will dismiss this appeal

under 28 U.S.C. §§ 1915(e)(2)(B).

       On May 4, 2005, Awala submitted the underlying complaint to the United States

District Court for the District of New Jersey. He purported to file it as a class action on

behalf of himself and eleven other inmates at the Salem County Correctional Facility

(“SCCF”). His primary claim was that they were denied meaningful access to the courts

due to the library staff’s failure to assist inmates in the preparation and filing of legal

papers and to provide adequate research facilities. He sought additional assistance in the

law library, increased space for more inmates to use it at once, and increased time during

which inmates could have access to the library. Awala also fleetingly referred to the

following claims: (i) lack of access to medical treatment and poor medical care, (ii)

unsanitary food preparation, and (iii) nutritionally inadequate food. However, he

provided no additional information with respect to any of these three claims.

       On June 10, 2005, Awala informed the Court that he had been transferred to the

Federal Detention Center in Philadelphia. Two weeks later, he filed an amended

complaint, supplementing his allegations regarding his lack of access to the courts. The

District Court dismissed Awala’s complaint and amended complaint under 28 U.S.C. §§

1915(e)(2)(B) & 1915A(b), concluding that as a pro se prisoner without formal training in

                                               2
the law who is no longer being detained in the same prison facility as the other proposed

class members, Awala would not be able to adequately represent the interests of the class

and maintain the suit as a class action, and that he had failed to state a claim for relief so

as to support those claims asserted by him on his own behalf.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. 1 Because

Awala has been granted in forma pauperis status pursuant to 28 U.S.C. § 1915, we must

first review this appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). An

appeal may be dismissed under § 1915(e) if it has no arguable basis in law or fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       None of Awala’s claims, as stated, have arguable legal merit. As to his claims of

lack of access to the courts, Awala fails to allege any actual injury emanating from the

lack of resources in the prison library. See Lewis v. Casey, 518 U.S. 343, 351 (1996)

(holding that an inmate alleging lack of access to the courts must demonstrate that the

alleged shortcomings of the prison library hindered his ability to pursue an actual legal

claim). With respect to his claim of inadequate medical treatment, Awala has failed to

allege any medical need at all, let alone a serious medical need to which Appellees were

deliberately indifferent. See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976) (holding that




  1
    Although the parties were advised that this appeal might be dismissed for lack of
jurisdiction, in light of the District Court grant of Appellant’s motion for an extension of
time pursuant to Federal Rule of Appellate Procedure 4(a)(5), we decline to dismiss the
appeal on that ground.

                                               3
relief is available under the Eighth Amendment for deliberate indifference to a serious

medical need). And finally, regarding his claim that the prison food is nutritionally

inadequate and served in an unsanitary manner, Awala has not alleged a deprivation

serious enough to rise to the level of an Eighth Amendment violation. See Wilson v.

Seiter, 501 U.S. 294, 298-99 (1991) (requiring plaintiff to allege facts sufficient to

demonstrate both (i) an objectively serious deprivation of an identifiable human need and

(ii) that a prison official acted with deliberate indifference in effecting the deprivation).

       In light of the foregoing, we conclude that the District Court correctly dismissed

Awala’s complaint and amended complaint under 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b) after affording him an opportunity to amend and clarify his complaint. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). We therefore

conclude that this appeal is meritless. Accordingly, this appeal will be dismissed under

28 U.S.C. § 1915(e)(2)(B).




                                               4